UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1216


In Re:   CURTIS LOUIS SANGSTER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:15-hc-02114-D)


Submitted:   July 11, 2016                   Decided:    July 13, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Curtis Louis Sangster, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis    Louis      Sangster   petitions    for    a    writ    of   mandamus

seeking an order compelling the Wake County Superior Court to

reduce the $1.1 million bond imposed following Sangster’s August

2014   arrest.         We   conclude   that   Sangster     is    not    entitled   to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Federal courts have no general power to compel action by

state courts.       Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988);

Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587

(4th Cir. 1969).

       The relief sought by Sangster is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                         We

dispense     with      oral    argument   because       the     facts    and   legal

contentions      are    adequately     presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED

                                          2